DETAILED ACTION
Receipt is acknowledged of Applicant’s RCE, filed on 16 November 2021.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 November 2021 has been entered.
*  *  *  *  *
Claim Interpretation
	Amended independent claim 17 is directed to a sunscreen formulation comprising a sunscreen active and an oleosome suspension wherein the oleosome suspension is buffered to a pH from about 3-6 and wherein the SPF rate of the sunscreen formulation is at least SPF 15.  Please note that the claim does not distinguish between the pH of the total formulation and the oleosome suspension, thus a pH of 3-6 of the total suspension is interpreted as suggesting a pH of 3-6 of the oleosome suspension, since the oleosome suspension is part of the total formulation.  Sunscreen active agents are described at [0099] and [00106] to [00108] of the as-filed specification.  Oleosome suspensions are described at [00110] to [00134] of the as-filed specification.  Oleosome suspensions are described as oil-in-water emulsions at [00113] of the as-filed specification. The claim uses the open transition term “comprising.”  Claim 18 recites four components to the claimed formulation: (a) an oleosome suspension; (b) a sunscreen active ingredient; (c) one or more buffering agents; and (d) water.   The claimed buffering system is further defined at claims 22 and 23.  Please note that the weak acid and strong base of claim 22 is claimed as a combination or in the alternative; thus, Examiner interprets the pairings recited in claim 23 as either a combination or in the alternative.  Claims 57 and 63 are directed to a personal care product.  
*  *  *  *  *

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 22, 23, 29, 57, and 63 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0366784 (“Ramirez”) (currently of-record).
Ramirez teaches compositions useful for moisturizing, cleansing, soothing, or treating the skin or hair (see [0003]).
Regarding claim 17, the disclosed compositions may be sunscreen lotions (see [0013]). 
Regarding claim 17, a pH of 3-6 (within a broader range) is disclosed (see [0013]).  
Regarding claim 17, an SPF of at least 15 (within a broader range) is disclosed (see [0013]).   
Regarding claim 17, while not in the same example or embodiment, sunscreen active agents (see [0072]) and oleosomes are disclosed (see [0010]).
Regarding the suspension of claim 17, the disclosed composition may be incorporated into, e.g., an oil-in-water emulsion (see [0036]).  
Regarding claims 17 and 18, pH adjusters are disclosed (see [0011]) (suggesting the claimed buffering agents).  
Regarding the amounts recited in claim 18, oleosomes are disclosed at a concentration of 5-8% (see [0010]) and water is disclosed at an amount of at least 60%, preferably up to 85% (see, e.g., Table 1).  Regarding the other agents, the disclosed composition may comprise mixtures of, e.g., four ingredients which may be added at amounts from 0.0001 to 99.9% (see [0014]).  
Regarding claims 22 and 23, citric acid and sodium hydroxide are disclosed as pH adjusters (see [0041]).
Regarding claims 57 and 63, skin care products are disclosed (see, e.g., [0026]).
Regarding the property recited in claim 29, Applicant’s composition, as claimed, contains the same components in the same configuration as the prior art.  Properties are the same when the structure and composition are the same.  In re Fitzgerald, 205 USPQ 594.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make the sunscreen formulation of independent claim 17 as taught Ramirez.  One of ordinary skill in the art at the time the invention was filed would have been motivated to make such a composition because it provides a stable composition that can effectively moisturize, protect, and cleanse the skin or hair, as explained by Ramirez (see [0007]).
*  *  *  *  *
Response to Arguments
Applicant's arguments filed on 3 November 2021 have been fully considered but they are not persuasive.
Applicant argues that “Ramirez does not provide any insight into the relationship between oleosome suspension, acidic pH range, and SPF.”  See remarks, page 8.
Examiner respectfully submits that claim 17 is directed to a composition, not a method of making a composition with an SPF rate of at least 15.  As explained in the substantive rejection, the cited prior art teaches the elements of the claimed formulation in the claimed configuration.  
Applicant argues that they have achieved unexpected results.  See remarks, page 8.
Examiner respectfully submits that Applicant has not shown that a combination of any active ingredient with any oleosome suspension buffered to a pH of about 3-6 will achieve an SPF of 15, as is currently claimed.  
Additionally, the language Applicant quotes in [0109] of the published specification amounts to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.
According to MPEP 716.01(b):
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).

	According to MPEP 716.02(b)(I):
The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP  § 716.02(c).

	According to MPEP 716.02(b)(III):
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP  § 716.02(d) - §  716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness. The patentability of an intermediate may be established by unexpected properties of an end product “when one of ordinary skill in the art would reasonably ascribe to a claimed intermediate the contributing cause’ for such an unexpectedly superior activity or property.” In re Magerlein, 602 F.2d 366, 373, 202 USPQ 473, 479 (CCPA 1979). “In order to establish that the claimed intermediate is a contributing cause’ of the unexpectedly superior activity or property of an end product, an applicant must identify the cause of the unexpectedly superior activity or property (compared to the prior art) in the end product and establish a nexus for that cause between the intermediate and the end product.” Id. at 479.

[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615